 

UNlTED STATEs DlsTRlcT CouRT
MiDDLE DlsTRlcT oF FLoRlDA
ORLANDo DlvlsloN

SCOTT DAV|D BAGLEY,
Plaintiff,

v. Case No: 6:18-cv-25-Orl-28KRS

COMM|SS|ONER OF SOC|AL
SECUR|TY,

Defendant.

 

ORDER

This case is before the Court on the Complaint filed by Plaintiff seeking review of
the final decision of the Commissioner of Social Security (“Commissioner”) denying his
claim for Disabi|ity insurance Benefits (“DlB”) and Supp|emental Security income (“SS|")
(Doc. 1) (filed January 5, 2018). The United States l\/lagistrate Judge has submitted a
report recommending that the final decision be affirmed

After an independent de novo review of the record in this matter, including
consideration of P|aintiff’s Objections to the l\/lagistrate Judge’s Report and
Recommendation (Doc. 20), and the Commissioner’s response to P|aintiff’s Objections
(Doc. 21), the Court agrees entirely With the findings of fact and conclusions of law in the
Report and Recommendation. Therefore, it is ORDERED as follows:

1. The Report and Recommendation filed November 13, 2018 (Doc. 19) is
ADOPTED and CONFlRlV|ED and made a part of this Order.

2. The final decision of the Commissioner is AFF|RMED.

 

 

3. The C|erk of the Court is directed to enterjudgment consistent With this Order

and to thereafter close this fi|e.

DONE and ORDERED on December11,2018.

 

Copies furnished to:
United States l\/lagistrate Judge
Counse| of Record

 

